Citation Nr: 0712189	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-38 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel




INTRODUCTION

The veteran had active military service from January 1964 to 
December 1966.  This case comes to the Board of Veterans' 
Appeals (Board) from a December 2003 rating decision.  


FINDING OF FACT

There is a balance of the evidence as to whether the veteran 
has a left knee disability which first arose during active 
duty.  


CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability, to include arthritis, are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he injured his left knee after 
falling while attempting to climb onto a tank in rainy 
weather during active duty.  He seeks service connection for 
a left knee disability including arthritis.    

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  
Finally, a veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303.

There is evidence of a current left knee disability.  A 
November 1998 MRI revealed small joint effusion and mild 
lateral patellar tilt.  An August 2003 private x-ray revealed 
mild to moderate changes and lateralization of the patella, 
while a VA physician in May 2004 diagnosed minimal 
degenerative joint disease of the left knee.  

The veteran's DD Form 214 reflects that his MOS was armor 
crewman.  No left knee disability was noted at his January 
1964 enlistment examination, but he was seen at an aid 
station in April 1964 complaining of "chronic pain" in the 
left knee.  He was instructed in exercises.  At a dispensary 
in June 1964, he complained that his knee was still tender 
and swollen after having fallen the prior month.  An x-ray 
was apparently negative.  Examination revealed generalized 
swelling but no ecchymosis or tenderness, and ligaments were 
intact.  The impression was contusion and strain of the left 
knee.  He continued to seek outpatient treatment for his left 
knee in June 1964.  A December 1964 x-ray revealed no 
significant abnormalities.  

At a dispensary in November 1965, he complained that his left 
knee had "popped out of joint."  He had severe limitation 
of motion and moderate swelling.  During a December 1965 
visit he still had effusion, but it was decreasing gradually.  
A December 1965 x-ray revealed marked soft tissue swelling.  
He continued to seek outpatient treatment for his left knee 
in December 1965.  By the time of his September 1966 
separation examination, his lower extremities were normal.  

Etiology opinions about the veteran's left knee disability 
are mixed.  On one hand, a VA physician (after reviewing the 
claims file in May 2004) stated that the in-service injury to 
the left knee was minor, and that the veteran's current 
condition (also deemed minor) was "less likely as not 
related to service."  

On the other hand, a private osteopathic physician (Mark A. 
Greenfield, D.O.) included the following language in an 
January 2004 letter: 

It is felt the [veteran's] current left 
knee symptoms to a reasonable degree of 
medical probability are related to his 
initial injury in the military when he 
was 21 years of age.  He had a patella 
dislocation at that time.  Based on the 
current x-ray findings he does have 
malalignment of the left patella.  It is 
a unilateral finding indicating that it 
is only affecting his left side and 
therefore it is not felt to be 
congenital.  It is felt to be post-
traumatic, and therefore attributable to 
his prior injury while in the military.   

In an October 2004 letter, Dr. Greenfield wrote (in pertinent 
part): 

It is felt that the findings of the x-ray 
and subsequent arthrosis that has 
occurred to the patellofemoral joint is 
causally related to his military injury 
in the 1960's.  

For the veteran to prevail, there need not be a preponderance 
of the evidence in his favor, but only an approximate balance 
of the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  The May 2004 VA physician's opinion 
(which was made following an examination of the veteran and a 
review of the claims file) certainly casts some doubt over 
the claim.  Yet this physician's opinion seems primarily 
based on the idea that both the in-service injury and the 
current left knee condition were minor in nature.  While this 
may be true, it does not adequately address the etiology of 
the knee condition, regardless of its severity.  

Dr. Greenfield's two favorable opinions, combined with the 
MOS of armored crewman, the confirmation of treatment for 
left knee symptoms in the service medical records, and the 
veteran's credible and consistent assertions, are sufficient 
for the Board to conclude that the evidence is at least in 
relative equipoise as to whether his current left knee 
disability is of service origin.  Thus, the benefit of the 
doubt goes to the veteran and service connection for a left 
knee disability, to include arthritis, is granted.  38 
U.S.C.A. § 5107.  

In light of this result, discussion of the duties to notify 
and assist under the Veterans Claims Assistance Act of 2000 
is unnecessary (because any potential failure of VA in 
fulfilling these duties is harmless error).    

ORDER

Service connection for a left knee disability, to include 
arthritis, is granted.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


